Van Voorhis, J.
(concurring in part). I concur with the majority in denying so much of the petition as asks to restrain the holding of an election for Mayor in 1950, but solely upon the ground that subdivision 12 of section 143 of the Election Law allows fourteen days after the vacancy occurred on September 2d in which to file independent nominating petitions. Bearing in mind that sections 316 and 330 require a liberal construction of these provisions of the Election Law, there would appear to have been no occasion for the Legislature to have allowed fourteen days in which to file following the occurrence of a vacancy happening after the last day otherwise provided for the filing of independent nominating petitions, unless it had intended to grant a similar minimum time for that purpose where the vacancy occurs earlier. I think that persons desiring to file petitions for independent nominations for Mayor had until September 16, 1950, to do so as matter of right, and that for this reason the order appealed from should be affirmed.
Glennon, J. P., Dore, Cohn and Shientag, JJ., concur in Per Curiam opinion; Van Voorhis, J., concurs in part in memorandum.
Order modified. Leave to appeal to the Court of Appeals granted.